Case 2:18-cV-13891-N.]B-I\/|BN Document 1-2 Filed 12/17/18 Page 1 of 4

cumJ DIs'rRlcT couRT FoR TH ARlsH§_)F oRLEANsF \LED

sTA'rE oF LoUlSI;. `1 1111 11 SEml©Ml §

  
 

NO: fs dl 'Jz{go

 

 
  

DlVISlON SECTION 1`111\1(,]\.1:_
_{
___. 1 COUP\
SONDER USA, INC. 1 .. l -‘l‘
VERSUS
635 N. SCOTT, L.L.C.
FILED:
DEPUTY CLERK
1 11-1"11 11 11
Plaintiff, Sonder USA Inc. relates and prays 315 1fo`lowls1|1 111111111111 1
- ‘l l_i`lil'_-llllll ;‘l‘i ._1"1 |
’H§iufi¥i`ii1 ____1 ;=- "- a 11
The plaintiff herein is: ll
ltl*ll*ll¢ `l_.:‘_ l'-|i §|§'11|“'|

Sonder USA Inc., is a Delaware Corporation authorized to C`olnduct buslilnlelss in the
State of Louisiana [hereindfter "Sonder"] and a't all material times 1is: a+eommercial short~
term rental operator ii i 1 1'1"11'1¢-:-1-1 " 1 =_--

ll_ ;‘Lq1;r!1 rq q :,':1!: 1u1

Named defendant herein is:
i. ii ‘ Eili

635 N. Scott, L. L. C. is a Louisiana limited liability company1 [heremafter “defendant”
or “635 N. Scott’ ',] who at all materials times owne t__l__ile property lplclated at 635 N. Scott
Street New Orleans l,ouisiana.

 

lumsmcrloN A_ND V_ENUE 1 1 11
i?Fuii i`iinij;-r; l aifi iin!

III- ll ,1_; i'| 111111' -_l11'1 y l ."l :,11:1; ‘lil`_"`ll.'l§-‘r "i..*i l`ll:='lll"l"ll fll'l!'lllli 'l1lll| ll i‘ li

Venue is proper under the general rules pun$u,ant lto La. C. C. P art. 421 and Lo_cal Rule1:1111 111

Appendix9. 3 1 1 1 111 11 -1':-1‘\1":=j'1-j1 _1 1'-»1
1111_:1;1.'11,11 z;L-‘=111111 "'_"11;'

STATEMENT oF.THE CAsE .11 l-;1;;:.

1-=;-1.;111-’.= 11 1~'1 1111 1“11"1 -1'=1-

IV.

 

On or about September 2017, Sonder began entering into leases with defendant for
the purposes ofsubletting for its commercial short-term rental business. Originally, Sonder
had requested a master lease that as units became available at the premises it would assume
the unit; however, at the request of 635 N. Scott, the lease was broken down into individual
unit leases. (see, in globo, Leases attached as Exhibit "A"]

V.

At all times the Landlord Was responsible for all maintenanceJ pursuant to Section
15, entitled, "REPAIR AND MAINTENANCE,” provides:

Lessor shall pay all expenses, costs, and amounts of every kind
or nature that Lessor incurs because ofor in connection with the
R“FEE wnership, operation, management maintenancel or repair of

VE

jm' 341 l PETl'rioN ron DEcLARA'ron ]uDGMENT
PAGE 1 01=4
1111/1 OhiGINAL

Case 2:18-cV-13891-N.]B-I\/|BN Document 1-2 Filed 12/17/18 Page 2 of 4

the Premises, and shall perform repairs necessary to maintain
and keep the Premises and all components ofit in good working
order, suitable for residential use, including, without limitation,
all electrical, mechanical, plumbing, fire/life safety, and other
building systems of the Premises. Lessee, at Lessee's expense,
shall immediately repair all damage to the Premises caused by
Lessee or by Lessee's agents, employees, invitees or customers
or damage that, due to the anticipated short term rentals,
exceeds the wear and tear attributable to normal single-tenant
residential apartment use. If a maintenance issue for which
Lessor is responsible arises, Lessee shall contact the Lessor
promptly and the Lessor shall promptly provide such
maintenance, In the event an urgent for potentially urgent)
maintenance issue arises, Lessee may carry out such
maintenance, using Lessor's preferred contractor or employee,
if any, and deduct all reasonably incurred expenses from the
next rent payment coming due, provided that (a.) The repairs
were necessary, (b.) Lessor failed to act within a reasonable
time after being notified and (c.) the price paid was reasonable.

Vl.

Throughout the term of the lease various maintenance issues continued to arise and
some were remedied; however, in ]uly 2018, mold and leaks in the air conditioning units was
identified. These problems continued to develop causing Sonder to seek the advice of both
mold and HVAC contractors.

VII.

On October 9, 2018, All American Inspectors conducted an inspection ofthe property
finding mold in several of the units. (See Exhibit "B” - The Reports of October 9 & 16 and
laboratory findings.)

VIII.
The October 9, 2018, report found:

1. Visible mold noted in apartment units 19 and 20. This mold
was present on ceilings in bedrooms, closets and bathrooms.

2. Moisture damaged drywall noted under corners of the
interior HVAC mini split wall units. The damaged drywall did
have active moisture. There appears to be issues with
refrigerant lines not properly insulated and Condensate drain
lines leaking. Mold and mildew stains visible inside the mini
split wall units. We cannot determine the condition of
underlying materials, due to the presence of moisture there is
the possibility of HIDDEN mold growth in underlying building
materialsl

3. Units 19 and 20 had interior humidity levels above 65%, unit
6 interior humidity registered at 59.8%.

4. Bathroom exhaust fans appear to be improperly venting
directly into building cavities, no exhaust fan duct terminations
visible on exterior ofbuilding.

5. Laminate floor coverings are buckling, floor adhesive is failing
and detaching from subfloor surface The laboratory's findings

PETITIoN FoR DEcLARAToRY ]UDGMENT
PAGE 2 or 4

Case 2:18-cV-13891-N.]B-I\/|BN Document 1-2 Filed 12/17/18 Page 3 of 4

did detect elevated levels ofPenicillium/Aspergillus mold in the
air samples collected in units 19 and 20.

Moderate levels of Cladosporium mold detected in the air
sample of unit 6. Due to the findings of elevated mold in the
interior ofthe units, and conditions noted, a state licensed mold
remediation contractor is highly recommended to further
assess and perform mold remediation as needed. Those areas of
contamination should follow EPA guidelines in cleaning and
remediation. A qualified contractor is also recommended to
further evaluate the HVAC systems and venting issues. [See
Exhibit “B").

IX.

On October 16, 2018, All American Inspections issued a second report, in addition to
the previous opinion it added:

The laboratory's findings did detect elevated levels of mold in
units: 2, 4, 10-17, 21-23, and 26

Stachybotrys mold spores present in unit 8. Stachybotrys mold
(also know as "black mold" produces mycotoxins)

Chaetomium mold sports present in unit 9 and 14.

Penicillium/Aspergillus mold detected in all samples, some in
very high levels.

Due to the elevated mold findings in the interior of the
units, a state licensed, mold remediation contractor is
highly recommended to further assess and perform mold
remediation following EPA guidelines, before any of the
units are re-occupied. (Emphasis Added.) (See Exhibit "B").

X.

On October 19, 2018, Sonder sent to 635 N. Scott notice of All American Inspector’s
findings. Specifically, outlining the findings and, more importantly, requesting the defendant
to remediate the units. (See Exhibit "C").

XI.

During this time Sonder relocated all of its guests to other units between the date of
the findings and October 31, 2018,

XII.

Sonder wanted the units remediated and returned to it for continued use, but instead
on October 19, 2018, the defendant dismissed the report’s findings making all kinds
unsubstantiated allegations and refused to accept responsibility of the maintenancel (See
Exhibit ”D”).

XIII.

On November 7, 2018, due to defendant’s communications denying the existence of
mold, accusations against Sonder, and a lack of action regarding remediating the mold and
HVAC systems, counsel for Sonder sent to counsel for 635 N. Scott a letter terminating the
lease for failure to remediate the property. (See Exhibit ”".E)

PETlTloN FoR DECLARATORY ]uDGMENT
PAGE 3 oF 4

Case 2:18-cV-13891-N.]B-I\/|BN Document 1-2 Filed 12/17/18 Page 4 of 4

XIV.

Sonder is filing this action requesting this Honorable Court to issue a declaratory
judgment terminating leases for defendant's breach of the same.

PRAYER FoR RELIEF

Sonder USA, Inc., prays that the court issue, pursuant to the provisions of C.C.P. Arts.
1871, 1874, and 1875, a declaratory judgment declaring the leases for the property located
at 635 N. Scott Street, New Orleans, Louisiana, are terminated for breach of lease, specifically
for failing to provide maintenance, failing to remediate mold, and failure to provide a
habitable units.

Respectfully submitted,

.Ellis Law Fir , L.L.C.

      
   

 

Robert ]. Ellis£}r,ck§iz?%éazzb

650 Poydras Street, Suite 2615
New Orleans, LA 70130

(504) 534.8399 - PHONE
(866) 596.2066 - FAX
bob@rjellis.com

Sharonda R. Williams (L . Bar No. 28809)
FISHMAN HAYGOOD;ILLP

201 St. Charles Avenue, 46 th Floor
New Orleans, Louisiana 70170
Telephone: (504] 586-5252

Facsimile: (504] 586-5250
SwilliamS@fishmanhaygood.com

PLEASE SERVE:

635 N. SCOTT, LLC,

through its agent for service of process:
IOSHUA BRUNO

Address 1:

147 CARONDELET ST., SUITE #1137
City, State, Zip:

NEW ORLEANS, LA 7 0130

PETlTloN FoR DEcLARAToRY IUDGMENT
PAGE 4 or 4

